- BB&T Exhibit 99.5 BB&T Lending Group Driving Superior Quality, Profitability and Growth Investor Conference February 11, 2009 Objectives Demonstrate long term superior credit performance by BB&T based upon well defined points of differentiation Address key concerns regarding BB&Ts current portfolio through increased disclosure Real Estate Other (non-real estate) segments Provide outlook for performance in 2009 and beyond, including risks presented by the economy and housing markets Key Messages Strategy, structure and process do matter BB&Ts lending strategy enhances performance Lending Groups unique organizational structure and functions add value Superior balance of credit quality, profitability and growth for many years Geography, product, channel and granularity advantages mitigate but dont eliminate challenges in Single Family Residential Real Estate segments Non-Real Estate (RE) segments fundamentally sound despite negative cyclical trends and some exposure to markets with severe housing problems Real estate exposure is manageable under a range of realistic scenarios Seeing high quality production, rational spreads in non-RE segments Continuing to leverage BB&Ts legacy risk management strengths to manage through the cycle and achieve superior long term performance Todays Agenda Strategy, Organizational Structure and Lending Process BB&Ts Long Term Lending Strategy Lending Group Structure and Functions Lending Process: Strategy, Transaction Management, Portfolio Management Peer Comparisons Portfolio Review Current Performance  Total Portfolio Non-Real Estate Segment Dashboards Real Estate Segment Dashboards 2009 Outlook Summary Q & A Strategy and Structure BB&Ts Long Term Lending Strategy Strategy Execution Portfolio Results  Corporate values drive strategy  Select clients that identify with  Lower risk ; broader, deeper and value promise more profitable relationships  Relationship focused  Target market prime credit  Very little sub-prime exposure  Originate to hold  Work through problems vs. quick charge-off  Compete on value, not price  Maintain risk-based pricing  Better risk-adjusted returns (vs. discipline peers)  Serve local communities in  Target market local  In footprint portfolio Southeast  Branch based delivery  High % direct origination loans  Deliver sustainable, predictable  Intense focus on transaction risk  Very granular exposure results over the long term mitigation  High % of loans secured and  Avoid trendy lending and control guaranteed exposure in hot markets  No concentrations, except SFR RE  Traditional, non-exotic products BB&Ts Long Term Lending Strategy (continued) Strategy Execution Portfolio Results  Everyone in lending process is  CCO involved in transaction  No surprises (we know whats accountable approvals, problem loans and going into the portfolio) approves charge-offs > $100k  Conservative transactions  Lenders own the loan  Concurring co-approval (2 signatures)  One company  Shared culture, objectives and  Balanced quality, profitability and incentives for credit and sales growth  Consistent training, lending tools and systems  Improve financial security of clients  Dont do if you dont understand it  Increased customer willingness and or cant define client benefit ability to pay  Lower losses (frequency and severity) Whats Not in the Portfolio  Loans in high risk geographies outside  Exotic products our footprint  No Option ARMS, negative amortization,  No exposure to CA, NV, AZ (sand states), reverse mortgages rust belt, or Northeast  Limited low doc (risk layered) mortgages,  Loans generated through high risk sub-prime mortgages business models  No CDS  No leveraged finance  No stand alone national products exposure  No large condo, other CRE projects  No 3 rd party/broker channel exposures in home equity, CRE  No large PUDs  No fully underwritten syndicated loans (best  Re-intermediation risk efforts only)  No SIVs, other off balance sheet portfolios  No covenant lite or enterprise value  No hung loans from originate-to-distribute corporate loans capital markets structured product businesses, e.g., RMBS, CMBS, CDO/CDO 2  Large counterparty exposures  No large ones; limits very similar to  Risky securities valuation marks Commercial segment  Investment portfolio used for liquidity & interest rate risk management, not leverage BB&T Lending Group Unique Structure and Functions Fully Integrated Risk Management Lending Group + Banking Network BB&T Lending Process BB&T Lending Process BB&T Lending Process BB&T Lending Process Leverage Legacy Process with Analytics Leverage Legacy Process with Analytics Results Superior Performance Peer Comparisons Nonperforming Assets / Total Loans BB&T versus Peers (Year ended December Net Charge -Offs / Average Loans BB&T versus Peers (Year ended December Total Loan Yield BB&T versus Peers (Year ended December Risk Adjusted Yield Portfolio Review Total Portfolio: Product & Channel Mix Total Portfolio: Granularity & Limits Total Portfolio Quality, Profitability and Growth 12/31/2008 Total Portfolio Scorecard 4 Q08 $Amt % $Amt % $Amt % Average Loans $ % $ % $ % Growth $ % $ % $ % Charge-offs $ % $ % $ % EOP Loans $ % $ % $ % 30-89 DPD $ % $ % $ % 90+ Still Accruing $ % $ % $ % Non-accruing $ % $ % $ % ORE $ % $ % $ % NPA $ % $ % $ % Yield % % % Risk Adjusted Yield % % % Total Portfolio: Flight to Quality & Production Non-Real Estate Dashboards Real Estate Segment Dashboards Mortgage Lending CRE Other SFR ADC ORE Outlook Real Estate Loss Mitigation Initiatives Intense effort to identify problems and accelerate resolution cycle  CRE ADC  Mortgage Lending  Progressive tightening beginning 3Q05  Eliminated low doc products  Special portfolio reviews to ensure  Tightened guidelines on standard products conservative ratings on all loans  Added resources to Problem Loan Admin,  Centralized risk management of construction to perm loans and completely placed in problem regions restructured the product  Created new ORE group to manage disposal  Closed small (incipient) alternative of commercial properties and allow existing mortgage business ORE staff to focus on single family homes  Added loss mitigation unit  Reduced CRE ADC outstandings $744MM  Home Equity for full year, including $177MM in stressed markets  Re-implemented and tightened existing policies, especially LTV, loan size  Other Commercial Real Estate  Curtailed 2nds behind other bank 1sts  Tightened retail, office, hospitality guidelines  Reduced authority of regions to in 2Q08 approve/book exceptions  Tightened again for 2009  Added loss mitigation unit  Special portfolio review begun 1Q09 Non-Real Estate Loss Mitigation Initiatives Take advantage of market opportunity to enhance quality and returns  All segments  Specialized Lending Group  More assertive collection efforts  Reducing book to look ratio at Regional  Reinforcing adherence to existing policies Acceptance (able to be more selective as and procedures other lenders have pulled back from  Limiting, centralizing authority to approve market) policy exceptions  Moving upstream to higher ticket, higher quality leasing deals in Equipment Finance  Sales Finance  Enhancing quality of book in premium  Lower LTV, shorter term finance businesses  Bankcard  Increased focus on line management  Reduced level of cash advances  C&I, Governmental Finance  Scrutinizing new business for signs of adverse selection  New business is high quality, fully priced for risk Allowance for Loan and Lease Losses 12.08 Allowance for Loan and Lease Losses ($ 1,574MM) Outlook for 2009 2009 forecast (financial plan baseline) Continued deterioration in housing markets and overall economy through 1H09 Assumed deterioration rate same as experienced in 2H08 NPL and NCO will increase, driven by increases from real estate segments Continued ALLL build; provision expense > NCO; funded from earnings ORE will go up; will resist fire sales to maximum extent possible 2H09 expectations: beyond 1H09, course of economy will be primary driver Stress analysis Baseline migration analysis suggests increase will be steady, but not explosive (absent unforeseen changes in migration rates/new external shocks) Stress scenarios extend period of deterioration into 3Q09 and beyond, holding deterioration rate steady at 4Q08 level (which includes 4Q seasonal effects) More pessimistic scenario than baseline; manageable outcome Summary Key Messages: Risks are real, but so are opportunities Superior long term performance based on real differences Managing through the cycle; intense focus on loss mitigation and problem resolution Open for business (call Kelly) and making loans in segments where market conditions provide opportunities to book high quality, fully priced new loans Leveraging legacy lending strategy, structure and process strengths to continue to produce superior quality, profitability and growth Q & A
